TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00622-CV


          Appellant, Adolfo Gallela// Cross-Appellant, Lauren Heather McMahan

                                                v.

           Appellee, Lauren Heather McMahan// Cross-Appellee, Adolfo Gallela




              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-04-006345, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s and     cross-appellant’s   briefs   were due in this Court on

February 10, 2022. On this Court’s motion, we extended the deadline for filing appellant’s and

cross-appellant’s brief until October 17, 2022. In granting the extension, this Court advised the

parties that if this Court did not receive a motion for extension of time or a brief accompanied by

a motion for extension of time on or before October 17, 2022, that party’s appeal would be

subject to dismissal for want of prosecution. To date, neither party has filed a brief or a motion

for extension of time.    Accordingly, we dismiss the appeal and cross-appeal for want of

prosecution. See Tex. R. App. P. 42.3(b).
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: October 28, 2022




                                              2